Exhibit 3.20 DATE: DOCUMENT ID DESCRIPTION FILING EXPED PENALTY CERT COPY 03/30/2005 DOMESTIC AGENT SUBSEQUENT APPOINTMENT (AGS) Receipt This is not a bill. Please do not remit payment. C.T. CORPORATION SYSTEM 17 S. HIGH STREET JADE HINES COLUMBUS, OH 43215 STATE OF OHIO CERTIFICATE Ohio Secretary of State, [Number] It is hereby certified that the Secretary of State of Ohio has custody of the business records for [Company] and, that said business records show the filing and recording of: Document(s) Document No(s): DOMESTIC AGENT SUBSEQUENT APPOINTMENT Witness my hand and the seal of the Secretary of State at Columbus, Ohio this th day of , A.D. . United States of America /s/ J. Kenneth Blackwell State of Ohio Office of the Secretary of State Ohio Secretary of State *200432001988* DATE: DOCUMENT ID DESCRIPTION FILING EXPED PENALTY CERT COPY [ILLEGIBLE]/15/2004 DOMESTIC ARTICLES/FOR PROFIT (ARF) Receipt This is not a bill. Please do not remit payment. BUCKINGHAM DOOLITTLE & BURROUGHS JOSHUA J RAMEY #300 COLUMBUS, OH 43215 STATE OF OHIO CERTIFICATE Ohio Secretary of State, It is hereby certified that the Secretary of State of Ohio has custody of the business records for [Company] and, that said business records show the filing and recording of: Document(s): Document No(s): DOMESTIC ARTICLES/FOR PROFIT Witness my hand and the seal of the Secretary of State at Columbus, Ohio this 15th day of November, A.D. 2004. United States of America /s/ State of Ohio Office of the Secretary of State Ohio Secretary of State Prescribed by J. Kenneth Blackwell Expedite this Form: (Select One) Ohio Secretary of State Mail Form to one of the Following: Central Ohio: (614) 466-3910 UYes PO Box 1390 Toll Free: 1-877-SOS-FILE (1-877-767-3453) Columbus, OH 43216 *** Requires an additional fee of $100*** www.state.oh.us/sos ¡No PO Box 670 e-mail: busserv@sos.state.oh.us Columbus, OH 43216 INITIAL ARTICLES OF INCORPORATION (For Domestic Profit or Non-Profit) Filing Fee $125.00 [ILLEGIBLE STAMP] THE UNDERSIGNED HEREBY STATES THE FOLLOWING: (CHECK ONLY ONE (1) BOX) (1) þ Articles of Incorporation (2) o Articles of Incorporation (3) o Articles of Incorporation Professional Profit Non-Profit (170-arp) (113-ARF) (114-ARN) Profession ORC 1701 ORC 1702 ORC1785 Complete the general Information in this section for the box checked above. FIRST: Name of Corporation [Company] SECOND: Location Wadsworth Medina (City) (County) Effective Date (Optional) Date specified can be no more than 9O days after date of filing. If a date is (mm/dd/yyyy) specified, the date must be a date on or after the date of filing. o Check here if additional provisions are attached Complete the information in this section if box (2) or (3) is checked. Completing this section is optional if box (1) is checked. THIRD: Purpose for which corporation is formed Complete the information in this section if box (1) or (3) is checked. FOURTH: The number of shares which the corporation is authorized to have outstanding (Please state if shares are common or preferred and their par value if any) Common No Par (No. of Shares) (Type) (Par Value) (Refer to instructions if needed) Last Revised: May 2002 Page 1 of 3 Completing the information in this section is optional FIFTH: The following are the names and addresses of the individuals who are to serve as initial Directors. (Name) (Street) NOTE: P.O. Box Addresses are NOT acceptable. (City) (State) (Zip Code) (Name) (Street) NOTE: P.O. Box Addresses are NOT acceptable. (City) (State) (Zip Code) (Name) (Street) NOTE: P.O. Box Addresses are NOT acceptable. (City) (State) (Zip Code) REQUIRED Must be authenticated (signed) by an authorized representative /s/ Robert L. Leatherman 9-13-04 Authorized Representative Date (See Instructions) Robert L. Leatherman (Print Name) Authorized Representative Date (Print Name) Authorized Representative Date (Print Name) Last Revised: May 2002 Page 2 of 3 Complete the information in this section if box (1)(2) or (3) is checked. ORIGINAL APPOINTMENT OF STATUTORY AGENT The undersigned, being at least a majority of the incorporators of[Company] hereby appoint the following to be statutory agent upon whom any process, notice or demand required or permitted by statute to be served upon the corporation may be served. The complete address of the agent is Robert L. Leatherman (Name) 200 Smokerise Drive (Street) NOTE: P.O. Box Addresses are NOT acceptable. Wadsworth , Ohio (City) (Zip Code) Must be authenticated by an authorized representative /s/ Robert L. Leatherman 9-13-04 Authorized Representative Date Authorized Representative Date Authorized Representative Date ACCEPTANCE OF APPOINTMENT The Undersigned, Robert L. Leatherman , named herein as the Statutory agent for, [Company] , hereby acknowledges and accepts the appointment of statutory agent for said entity. Signature: /s/ Robert L. Leatherman (Statutory Agent) Last Revised: May 2002 Page 3 of 3
